   Case: 4:20-cv-00290-SRC Doc. #: 1 Filed: 02/20/20 Page: 1 of 4 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI


 JACK BLOOMFIELD,

                               Plaintiff,                       Docket No. 4:20-cv-290

        - against -                                             JURY TRIAL DEMANDED


 BEVIC, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Jack Bloomfield (“Bloomfield” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Bevic, Inc. (“Bevic” or “Defendant”) hereby

alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of thermal overloaded component, owned and registered by Bloomfield,

a professional photographer. Accordingly, Bloomfield seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Missouri.
   Case: 4:20-cv-00290-SRC Doc. #: 1 Filed: 02/20/20 Page: 2 of 4 PageID #: 2




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Bloomfield is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at The Old Flour Mill, Unit 6 Queen

Street, Emsworth, England PO10 7BT United Kingdom.

       6.      Upon information and belief, Bevic is a domestic business corporation duly

organized and existing under the State of Missouri with a place of business at 111 North State

Fair Blvd, Sedalia, MO 65301. Upon information and belief, Bevic is registered with the

Missouri Department of Corporations to do business in Missouri. At all times material hereto,

Bevic has owned and operated a website at the URL: www.Embreeelectric.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Bloomfield photographed of thermal overloaded component (the “Photograph”).

A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Bloomfield is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-190-343.

       B.      Defendant’s Infringing Activities

       10.     Bevic ran the Photograph on the Website. See:

https://embreeelectric.com/industrial-services. A screenshot of the Photograph on the Website is

attached hereto as Exhibit B.
   Case: 4:20-cv-00290-SRC Doc. #: 1 Filed: 02/20/20 Page: 3 of 4 PageID #: 3




       11.     Bevic did not license the Photograph from Plaintiff for its Website, nor did Bevic

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Bevic infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Bevic is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Bevic have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Bevic be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;
   Case: 4:20-cv-00290-SRC Doc. #: 1 Filed: 02/20/20 Page: 4 of 4 PageID #: 4




       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 20, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Jack Bloomfield
